Citation Nr: 0421467	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to November 
1972 and from December 1972 to October 1973.

This claim is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied reopening the veteran's claim for service connection 
for bilateral hearing loss.  The RO thereafter reopened the 
claim and denied it on the merits in a December 2002 
statement of the case.  


FINDINGS OF FACT

1.  The veteran's petition to reopen a claim for service 
connection for bilateral hearing loss was denied by the RO in 
a June 2000 rating decision.  The veteran did not appeal and 
the decision became final.

2.  The evidence received since the June 2000 rating decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate a claim for bilateral hearing 
loss, and raises a reasonable possibility of substantiating 
the claim.

3.  Bilateral hearing loss did not have its onset during 
active service, and cannot be presumed to have been incurred 
in service, and did not result from disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision denying a petition to 
reopen a claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  

2.  The evidence received since the June 2000 rating decision 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, the VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in April 2002.  The veteran was told of 
the requirements to establish a successful claim for service 
connection.  He was also advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of the April 
2002 notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The April 2002 letter 
was also sent to the veteran prior to the RO's initial 
adjudication of the claim in May 2002.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained the veteran's service medical 
records and relevant post-service treatment records.  There 
is no indication of any additional relevant records that the 
RO failed to obtain.  Although the veteran stated that he was 
tested for hearing loss in 1994 by a private company, he 
indicated that he could not recall the name of this company.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA 
audiology examination and medical opinion were obtained in 
February 2004.  

Accordingly, VA's duty to notify and assist the veteran has 
been satisfied to the extent possible.  Having determined 
that the duty to notify and assist has been satisfied, the 
Board turns to an evaluation of the veteran's claim on the 
merits.


II.  New and material evidence

In August 1996, the veteran filed a claim for service 
connection for hearing loss.  The RO denied the claim in a 
March 1997 rating decision because the evidence did not show 
a current bilateral hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  The veteran was notified of this 
decision and of his appellate rights by letter dated March 6, 
1997.  He did not appeal, and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The veteran thereafter sought to reopen his claim for service 
connection for hearing loss in February 2000.  The RO denied 
his petition to reopen the claim in a June 2000 rating 
decision.  The veteran was notified of this decision and of 
his appellate rights by letter dated June 14, 2000.  He did 
not appeal, and the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The veteran next sought to reopen his claim in October 2001.  
He contends that his current hearing loss was caused by a 
head injury and noise exposure during service, and that he 
has suffered from hearing loss since 1971.  In support of his 
claim, he provided treatment records from the Department of 
Criminal Justice dated in May 2000.  He was also afforded a 
VA audio examination in February 2004.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that when "new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Additionally, when determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In Evans, the United States Court of 
Appeals for Veterans Claims indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

At the time of the June 2000 rating decision, which denied 
the petition to reopen the claim for service connection for 
bilateral hearing loss, the record included the veteran's 
service medical records and his application for benefits.  
There was no evidence of record showing that he suffered from 
hearing loss by VA standards.  See 38 C.F.R. § 3.385.  

The Board has reviewed the evidence submitted by the veteran 
since the June 2000 rating decision and finds that he has 
submitted new and material evidence to reopen the claim for 
service connection for bilateral hearing loss.  See 
38 U.S.C.A. §§ 5103A, 5107, 5108; 38 C.F.R. § 3.156(a).  
Specifically, the veteran's May 2000 hearing test results 
from the Department of Criminal Justice have been associated 
with the claim file, and he has been given a VA audiology 
examination in February 2004.  The results of these tests, 
which show that the veteran has a current bilateral hearing 
loss disability as defined by VA, relate to an unestablished 
fact necessary to substantiate the claim and raise a 
reasonable possibility of substantiating the claim.  As such, 
this evidence constitutes new and material evidence as 
contemplated by the regulation.  See 38 C.F.R. §§ 3.156(a), 
3.385.  Accordingly, the claim is reopened.  


III.  Service connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, in 
addition to medical evidence of a current disability, there 
must be medical evidence or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2003).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records show that he sustained 
a head trauma in September 1973.  There was blood on (but not 
behind) the right tympanic membrane.  However, the service 
medical records are negative for any complaints or findings 
of hearing loss, including the time of his subsequent 
separation examination in September 1973.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
15
20

In February 2004, the veteran's hearing was tested by a VA 
audiologist, who also examined the veteran's claims folder.  
The February 2004 examination showed that pure tone 
thresholds, in decibels, were as follows:  







HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
60
70
LEFT
30
25
35
75
80

These results, as well as the hearing test administered by 
Department of Criminal Justice in 2000, show a current 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.

However, there is no evidence of record showing the presence 
of hearing loss during service or within one year of the 
veteran's separation from service.  The first evidence of a 
hearing loss is dated in 2000, approximately 17 years after 
service.  No medical professional has attributed the 
veteran's current bilateral hearing loss to his service.  In 
fact, to the contrary, the February 2004 VA examiner noted 
that:  

It is not likely the hearing loss . . . 
[is] a result of the veteran's military 
noise exposure or the reported attack 
where he was beaten.  This opinion is 
based upon the hearing test results at 
the time the veteran was released from 
active duty[,] which shows that hearing 
thresholds did not meet the guidelines 
for disability under VA regulations.  
There is no mention of tinnitus, hearing 
loss or ear problems at the time of 
discharge from active duty.  

There is no competent evidence of record to refute this 
determination.  The veteran's contentions that his bilateral 
hearing loss is related to service, including noise exposure 
or the head injury he suffered, are not competent.  There is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Here, the preponderance of evidence is against the claim for 
service connection for bilateral hearing loss.  There is no 
competent medical evidence of record providing a relationship 
between the current disability and service.  Rather, the 
February 2004 VA examiner's opinion supports a contrary 
conclusion.  Accordingly, entitlement to service connection 
for bilateral hearing loss is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1112, 1137, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385.  


ORDER

New and material evidence having been presented, the claim 
for service connection for bilateral hearing loss is 
reopened.  To this extent only, the claim is granted.

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



